DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 41 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the MS2 phage assay test" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the MS2 phage assay test" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-11, 14, 21, 41, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Keener et al. (WO 2017/070240 A1) (hereafter “Keener”) in view of Sunderland (US 2011/0081273 A1) and Wurzburger et al. (US 6,331,514 B1) (hereafter “Wurzburger”).
Regarding claims 1, 3, 21 and 46-47, Keener discloses a method of disinfecting a contaminated surface comprising: producing a reactive gas (ozone for example – see para [38]) by forming a high-voltage cold plasma (HVCP) from a working gas with a dielectric barrier discharge (DBD) system; transporting the reactive gas at least 1 meter away from the HVCP; followed by contacting the surface with the reactive gas to disinfect the surface (see para [33], [43], [46], [49], [51]).  Keener further discloses that if sufficient reduction is not achieved (inherent teaching of taking a sample), the process is repeated until a desired level of reduction is achieved (see para [47]).   
Keener does not appear to explicitly disclose wherein a host infected with the virus had contacted the surface or that the source of contamination is a virus.
Sunderland discloses a system for decontamination in which a dielectric barrier discharge is used to generate reactive oxygen species such as ozone which in turn is used to disinfect a surface contaminated with pathogens including bacteria and viruses (see para [0011], [0014], [0019]-[0020]).   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the process of Keener such that surfaces contaminated with a virus are treated by the process since Sunderland discloses that reactive gases such as ozone, produced by a dielectric barrier discharge system, can be used to decontaminate surfaces contaminated with a virus.   Furthermore, it would have been obvious to one of ordinary skill in the art to utilize any known method of determining the amount of remaining virus in the modified process of Keener, including using a MS2 phage plaque assay test, as such a step of determining involves only routine experimentation.   
Keener in view of Sunderland is silent as to how the surfaces became contaminated with a virus.  However, it is well known common knowledge that one way viruses are spread to surfaces is by contact from a human carrying the virus.  This is exemplified by Wurzburger whom teaches that viruses are spread by human contact with surfaces (see col. 9, lines 50-55).   Therefore, it is this obvious to one of ordinary skill in the art at the time the invention was filed, that surfaces contaminated by a virus in the combination of Keener and Sunderland are typically contaminated by contact by a host infected with the virus as taught by Wurzburger.  
Regarding claims 2, and 5-8, Keener discloses that the surface is a man-made structure such as vehicle, hospital room, or room having a volume of at least 8 cubic meters (see para [46] on page 14; para [51] on page 16; para [07] on page 2).
Regarding claim 10, Keener discloses wherein the surface is the surface of a medical device (see para [46] on page 14; para [51] on page 16).
Regarding claim 11, Keener discloses that the contacting is for 1 second to at least 12 hours (see para [43] on page 12).
	Regarding claim 14, Keener discloses wherein the reactive gas comprises at least one reactive or excited species other than ozone (see para [38] on page 9 – reactive species other than ozone disclosed). 
	Regarding claim 41, Keener discloses that the contacting the surface is sufficient to produce a 2-log10 reduction (see para [48] and [59]).  

5.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keener in view of Sunderland and Wurzburger as applied to claim 1 above, and further in view of Elfersy et al. (US 2006/0193816 A1) (hereafter “Elfersy”).  
	Keener in view of Sunderland and Wurzburger is set froth above with regards to claim 1 above, but is silent with regards to a host that is a plant.    Elfersy discloses that humans, animals, and plants are all capable of being infected with viruses by contacting surfaces carrying the viruses (see para [0003]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to disinfect a surface contaminated with a virus using the process of Keener, wherein the surface been contacted by a human, animal or plant infected with the virus as Elfersy teaches that humans, animals, and plants are all capable of carrying a virus.  
	
6.	Claim(s) 15-17 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Keener in view of Sunderland and Wurzburger as applied to claims 1 and 21 above, and further in view of Latino et al. (US 2005/0189302 A1) (hereafter “Latino”).  
Keener in view of Sunderland and Wurzburger is set froth above with regards to claims 1 and 21, but the combination is silent as to specific types of viruses treated by the reactive gas.
	Latino discloses a process of inactivating viruses using ozone.  Specifically, Latino teaches that ozone is known to inactivate viruses such as measles, avian virus, coronavirus, etc. (see table 1; para [0056]-[0058]).    
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of the combination of Keener, Sunderland, and Wurzburger and use the reactive gas, such as ozone, to inactivate viruses from the surface, wherein the viruses are RNA type viruses, coronavirus, avian virus, and SARS, as exemplified by Latino whom teaches that the reactive gas of ozone is capable of inactivating these types of viruses.    Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the process of the combination of Keener, Sunderland, and Wurzburger to disinfect a surface contaminated with SARS-Cov-2, as it would have been obvious to try the process on other types of SARS viruses using routine experimentation.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799